DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1-2, 9-14, 21-32 are pending and under examination. 
Applicants' arguments and amendments, filed on 04/09/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Applicant’s remarks regarding the prior 103 rejection filed on 04/09/20201 are considered moot in view of the newly applied rejections below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

New Rejections
Claim Rejections - 35 USC § 112 (a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-2, 9-14, and 21-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is to a composition comprising: about 5.0% to about 30% by weight of the total composition of one or more diatomaceous earth particles, the one or more diatomaceous earth particles being loaded with and containing one or more active agents wherein the one or more active agents comprise one or more insect or arachnid repellents, one or more core modifiers, the one or more core modifiers coating the surface of the one or more diatomaceous earth particles; about 2.0% to about 8.0% by weight of the total composition of polyethylene; and at least 18% by weight of the total composition of one or more moisturizing agents, the one or more moisturizing agents comprising about 5.0% to about 15% by weight of the total composition of soybean oil, about 1.0% to about 7.0% by weight of the total composition of hydrogenated castor oil, and at least 12% by weight of the total composition of a natural wax or a synthetic wax.
While the instant specification provides support for a range of from 5-30% by weight diatomaceous earth particles, and one or more active agents including arachnid repellents, one or more core modifiers coating the particles, and 2-8% of polyethylene film-forming polymer present, the instant specification does not provide support for the claim amendment having at least 18% by weight of the total composition of one or more 
With regards to claims 25-26, the instant specification does not disclose that the composition has at least 8% soybean oil or at most up to 12% soybean oil. 
With regards to claim 27, the specification does not disclose that the composition has castor oil specifically in a range from 2-6% by weight. While the specification discloses castor oil as a moisturizer alone or in combination with hundreds of other moisturizers, the specification does not disclose the subrange for each moisturizer present in the composition. With regards to claim 27-28, each of the moisturizing agents (i.e. the natural wax, hydrogenated castor oil and soybean oil) are not taught as  having the claimed percent ranges. 
With regards to claim 30, though fatty acids are described as a moisturizing agent at paragraph [0084], the specification does not teach or describe specifically moisturizing agents that are fatty acids present within a range of about 1-5% by weight. The instant specification does not appear to disclose the range that any moisturizer agent claimed is present individually. 
With regards to claim 31 and 32 the specification does not disclose combinations having specifically the amounts claimed having about 5.0% to about 15.0% by weight of the total composition of geraniol, about 0.5% to about 3.0% by weight of the total composition of peppermint oil, about 0.5% to about 3.0% by weight of the total composition of lemon grass oil, about 0.5% to about 3.0% by weight of the total composition of rosemary oil, about 0.5% to about 2.0% by weight of the total composition of citronella oil, about 0.5% to about 3.0% by weight of the total composition of thyme oil, about 0.5% to about 3.0% by weight of the total composition of 
Accordingly, the amendment to the claims requiring the specific amounts for the combinations of moisturizing agents and active agents introduces new matter which is not supported by the instant specification. 
Claim Rejections - 35 USC § 112 (b) (indefinite)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 31 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 31-32 are considered indefinite as it is unclear if there are further ingredients required by the claim given the claim does not end in a period.
 Furthermore, claim 31 recites “the composition of Claim 30, wherein the one or more insect or arachnid repellents comprises about 5.0% to about 15.0% by weight of the total composition of geraniol, about 0.5% to about 3.0% by weight of the total composition of peppermint oil, about 0.5% to about 3.0% by weight of the total composition of lemon grass oil, about 0.5% to about 3.0% by weight of the total composition of rosemary oil, about 0.5% to about 2.0% by weight of the total composition of citronella oil, about 0.5% to about 3.0% by weight of the total composition of thyme oil, about 0.5% to about 3.0% by weight of the total composition of cinnamon oil, about 5.0% to about 18.0% by weight of the total composition of geranium oil; the polyethylene is in an amount of about 4.0% to about 6.0% by weight of the total composition; the one or more moisturizing agents comprise about 3.0% to about 5.0% by weight of the total composition of hydrogenated castor oil, about 2% to about 4% of a fatty acid, about 5.0% to about 15% by weight of the total composition of soybean oil, and at least 15% by weight of the total composition of beeswax;” Here, it is unclear if the composition must require only one of these recited ingredients (e.g. selected from peppermint oil, lemongrass oil, rosemary oil, citronella oil, thyme oil, cinnamon oil, and geranium oil), or if the composition requires a combination of all of the recited ingredients (e.g. peppermint oil, lemongrass oil, rosemary oil, citronella oil, thyme oil, 

Claim Rejections - 35 USC § 112 (d) (failure to further limit)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25-26 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 25 recites the composition of claim 1, wherein the soybean oil is in an amount of at least 8% by weight of the composition. Claim 25 does not further limit the composition of claim 1 because claim 1 recites that the soybean oil is present in an amount of from about 5 to about 15% by weight. A recitation of at least 8% has no upper limit and thus broadens the range recited for the soybean oil of claim 1, and therefore does not further limit the composition of claim 1.
Claim 26 recites the composition of claim 1 wherein the soybean oil is present in at most 12% by weight. A recitation of at most 12% includes a range of 0-12% by weight, and claim 1 recites that the soybean oil is present in an amount of from about 5 to about 15% by weight. Therefore, the recitation of at most 12% by weight does not limit the range recited in claim 1 as it includes values outside of the lower limit in claim 1 to about 5%. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 9-14, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goldblum et al. (United States Patent Publication 2016/0174552) in view of Peters (United Sates Patent Publication 2020/0009040-published date of 02/07/2017) and Cosgrove (United States patent Publication 2016/0024441). 
Claim 1 is to a composition comprising: about 5.0% to about 30% by weight of the total composition of one or more diatomaceous earth particles, the one or more diatomaceous earth particles being loaded with and containing one or more active agents wherein the one or more active agents comprise one or more insect or arachnid repellents, one or more core modifiers, the one or more core modifiers coating the surface of the one or more diatomaceous earth particles; about 2.0% to about 8.0% by weight of the total composition of polyethylene; and at least 18% by weight of the total composition of one or more moisturizing agents, the one or more moisturizing agents comprising about 5.0% to about 15% by weight of the total composition of soybean oil, about 1.0% to about 7.0% by weight of the total composition of hydrogenated castor oil, and at least 12% by weight of the total composition of a natural wax or a synthetic wax.
Goldblum et al. et al. teach compositions which comprise silicon dioxide based particles such as diatomaceous earth which comprise pest control compositions that are useful for cosmetics, see paragraph [0037]. The pest control composition is effective against arachnids, see paragraph [0060]. The composition comprises a carrier particulate material including diatomaceous earth, see paragraph [0038]. Such carrier materials (i.e. diatomaceous earth) can be present from at least about 0.1% by weight 
According to Goldblum the active agents can be infused (impregnated) therefore loaded with the diatomaceous earth particles, see paragraph [0100]. Waxes can be used as a viscosity modifying agent to increase the adhesion of the diatomaceous earth particles to the pest or insect or provide for a controlled release, see paragraphs [0258]-[0263], [0282], and [0303]. The pest repellent composition can further contain oils including soybean oil present from about 1-99.7% by weight, see paragraph [0036]. 
	Goldblum does not expressly teach that the combination of about 5-15% soybean oil with about 1-7% hydrogenated castor oil and at least 12% wax for a total of at least 18% moisturizing agents present in the composition. 

It would have been prima facie obvious to provide Goldblum’s cosmetic pest control product with art recognized moisturizing agents including a combination of beeswax, fatty acids, hydrogenated castor oil and soybean oil each present in amounts from 0.001-99% by weight as suggested by Peters, in order to provide moisturization properties to the cosmetic product of Goldblum. 
There would have been a reasonable expectation of success given both Goldblum and Peters are to cosmetic formulations which can comprise pesticidal ingredients. 
	The modified Goldblum does not expressly teach that the composition contains a beeswax core modifier coating the particles. 
However, Cosgrove et al. teach coating one or more core particles that comprise essential oils with wax coating compositions to impart controlled release properties and protection against environmental  factors, see paragraphs [0002], [0004], [0042]-[0050], 
It would have been prima facie obvious to provide a beeswax coating to the diatomaceous earth particles of Goldblum to control the release of the active agents and protect the particles from environmental factors as suggested by Cosgrove.  
There would have been a reasonable expectation of success because Goldblum’s composition suggests controlled release coatings of waxes given Goldblum suggests waxes can be used as a viscosity modifying agent to increase the adhesion of the diatomaceous earth particles to the pest or insect or provide for a controlled release. 

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Goldblum et al. (United States Patent Publication 2016/0174552), Peters (United Sates Patent Publication 2020/0009040) and Cosgrove et al. (United States patent Publication 2016/0024441), as applied to all claims above, and further in view of Traynor et al. (United States Patent Publication 2017/0157021). 
	The teachings of the modified Goldblum are discussed above. The modified Goldblum does not expressly teach that the composition contains as the one or more insect or arachnid repellants, about 5.0% to about 15.0% by weight of the total composition of geraniol, about 0.5% to about 3.0% by weight of the total composition of peppermint oil, about 0.5% to about 3.0% by weight of the total composition of lemon grass oil, about 0.5% to about 3.0% by weight of the total composition of rosemary oil, about 0.5% to about 2.0% by weight of the total composition of citronella oil, about 0.5% to about 3.0% by weight of the total composition of thyme oil, about 0.5% to about 3.0% 
However, Traynor et al. teach pest repellent compositions useful for cosmetic products which comprise mixtures of plant oils including geraniol with citronella, see paragraphs [0032], [0083], [0107], [0110], [0111], [00124] and [0133]. The composition comprises additional agents including arachnid repellent can comprise mixtures of plant based oils including  peppermint, rosemary, thyme, cinnamon oil, citronella, geranium, wintergreen, clove, lemon grass oil, and geraniol, see paragraphs [0106]-[0107] and [0199]. The additional agent can be present from 5-20% the total weight for the composition and in other embodiments the additional agents can be present in at least 0.5% by weight of the composition or at least 5%, see paragraphs [0083], [0131]-[0132]. 
It would have been prima facie obvious to provide Goldblum’s insecticidal composition with at least 5% geraniol, at least 0.5% peppermint oil, at least 0.5% lemongrass oil, at least 0.5% rosemary oil, at least 0.5% citronella oil, at least 0.5% thyme oil, at least 0.5% cinnamon oil, at least 5% geranium oil, at least 5% wintergreen oil, and at leat 0.5% clove oil. 
One of ordinary skill in the art would have been motivated to do so given Traynor et al. teaches that these plant oils are combinable with one another for their arachnid/insect repellent properties, and suggests these amounts can be used as the additional agents for formulating cosmetic products. 
There would have been a reasonable expectation of success because Goldblum 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619